Martin, C.
-The indictment in this case was presumably based upon section 1581 of the statutes, which prohibits the sale of “ fermented or distilled liquors” on Sunday. R. S. 1879, § 1581. It charges the defendants with the offense of selling “ intoxicating liquor ” to-wit : One pint of whiskey, one pint of brandy, one pint of wine, one pint of beer, and one pint of ale for the price of five cents each, on the first day of the week commonly called Sunday. The defendants demurred to the indictment on the ground that they were not charged with the offense prohibited by the statute. The demurrer was sustained and the state prosecutes the present writ of error.
The point involved in this appeal was elaborately con*46sidored in the case of State v. Williamson, 21 Mo. 496, by Leonard, L, who rendered the opinion of the court. In that case it was held that an indictment might be good which failed to charge the offense in the language of the statute, provided words of equivalent meaning and import were employed; and that an indictment charging the offense of selling “ whisky,’ sufficiently describes the offense of selling “ distilled liquor” within the meaning of the statute. In the recent ease of State v. Heckler, 81 Mo. 417, a similar indictment was passed and accepted as sufficient by the corn-t-
in the case of State v. Lisles, 58 Mo. 359, an indictment in words identical with the one in this case was held to he insufficient. The point here involved does not seem to have been considered in the last mentioned case, and no allusion is made to the former case of State v. Williamson, decided by Judge Leonard. Under these circumstances, I do not think that it was the intention of the court to overrule or depart from the rule laid down in that case. For these reasons, I adhere to the rule in State v. Williamson, and decline to follow State v. Lisles, as an authority on this point.
Judgment reversed and cause remanded.
All concur.